Citation Nr: 0511653	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  94-46 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 7, 
1996, for the assignment of a 30 percent rating for bronchial 
asthma with emphysema.

3.  Whether there was clear and unmistakable error (CUE) in 
an October 15, 1990, rating decision that granted service 
connection and assigned a 10 percent disability evaluation 
for bronchial asthma.

4.  Whether there was clear and unmistakable error (CUE) in a 
May 8, 1991, rating decision that denied a claim for 
nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to April 
1967.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating action 
in which the Wichita, Kansas RO denied the veteran's petition 
to reopen a previously denied claim for service connection 
for PTSD and denied a claim for a rating in excess of 10 
percent for bronchial asthma.  The veteran perfected an 
appeal as to those issues.  In October 1996, the Board 
remanded the claims to the RO for additional development.

The claims file subsequently was transferred, at the 
veteran's request, to different regional offices and was most 
recently certified to the Board by the RO in Reno, Nevada.

In a November 1998 rating action, a RO increased the rating 
for the service-connected bronchial asthma to 30 percent, 
effective September 24, 1998.  The veteran was sent notice of 
that determination in December 1998.  A notice of 
disagreement (NOD) with regard to the effective date of the 
increase was received in May 1999. The RO issued a statement 
of the case (SOC) as to that issue in August 1999.  A 
substantive appeal was received from the veteran's 
representative in September 1999.

The Board remanded to the RO the matters on appeal in April 
1999.  In November 2001, the Board determined that new and 
material evidence to reopen the claim for service connection 
for PTSD had been received, and remanded to the RO the claim 
for de novo review.  Also in November 2001, the Board noted 
the RO's award of a 30 percent rating for bronchial asthma 
during the course of the appeal and characterized the issues 
on appeal as claims for increase during the periods both 
before and after September 24, 1998.  In the November 2001 
decision, the Board assigned an effective date of October 7, 
1996, for the assignment of a 30 percent rating for bronchial 
asthma and denied the veteran's claim for a rating in excess 
of 30 percent for the period after September 24, 1998.  With 
regard to the veteran's appeal as to the effective date of 
the 30 percent rating, the Board noted that the veteran's 
entitlement to an increased rating for both periods had still 
been in appellate status when the veteran submitted an NOD as 
to that issue and characterized the appeal as "premature."  
On remand, the RO was directed to determine whether the 
veteran desired to continue his appeal with regard to that 
issue.  The RO did not contact the veteran or his 
representative with regard to that issue subsequent to the 
November 2001 remand, but the Board noted that the veteran's 
representative had continued to present argument as to that 
issue.  

The veteran has also perfected an appeal from June 2000 
rating decisions in which the RO determined that there was no 
CUE in October 1990 and May 1991 rating decisions.  In the 
November 2001 remand, the Board noted that an NOD as to the 
June 2000 rating decisions was received from the veteran's 
representative in June 2001.  On remand, the RO was directed 
to issue an SOC pertaining to those issues.  The SOC was 
issued in August 2002 and a substantive appeal was received 
from the veteran's representative in October 2002.

The March 2003 Board decision denied all four of the issues 
listed on the title page of this decision.

The veteran appealed the March 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2004, the guardian of the veteran informed the 
RO that the veteran had died.  In November 2004, the attorney 
that represented the veteran notified the Court of the 
veteran's death and moved to dismiss the appeal.  In December 
2004, the Court issued an Order that granted the motion and 
returned the claims file to the Board.  A copy of the death 
certificate was associated with the file in January 2005.


FINDINGS OF FACT

1.  The veteran served on active duty from March 1965 to 
April 1967.

2.  On September 30, 2004, the veteran's guardian notified 
the RO that the veteran died on September [redacted], 2004.


CONCLUSION OF LAW

Due of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2004).




ORDER

The appeal is dismissed.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


